Order entered February 12, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00042-CR

                      JONATHAN CHRISTOPHER RHODES, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                       On Appeal from the 366th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 366-80244-2013

                                          ORDER
        We GRANT court reporter Niki D. Garcia’s February 9, 2015 request for an extension of

time to file the reporter’s record. The reporter’s record shall be due THIRTY DAYS from the

date of this order.

        The clerk’s record has not been filed and is now overdue. We ORDER the Collin

County District Clerk to file the clerk’s record within THIRTY DAYS of the date of this order.

        We DIRECT the Clerk of the Court to transmit a copy of this order, by electronic

transmission, to court reporter Niki D. Garcia and to Collin County District Clerk Andrea Stroh

Thompson.

                                                     /s/   LANA MYERS
                                                           JUSTICE